EXHIBIT 31.1 CERTIFICATIONS I, Jeffrey S. Rosenfeld, certify that: 1. I have reviewed this Form 10-K/A for Medical Connections Holdings, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 20, 2011 By: /s/ Jeffrey S. Rosenfeld Jeffrey S. Rosenfeld Chief Executive Officer and Director
